Title: To Thomas Jefferson from John Hoomes, 5 January 1801
From: Hoomes, John
To: Jefferson, Thomas



Dear Sir
Richmond Jany 5th 1801

I saw Mr. Eppes a few days ago who informed me you were in want of an elegant saddle horse, I have one to dispose of, that I purchased for a friend in Philadelphia; my anziety to get that gentleman a very fine horse prevented my making a purchase for him so soon as he wished, & he has supplyed himself there, for which reason this horse is for sale. I think him the finest horse I Know in the state, he is 7 years old, near 16 hands high, a very fine presence, gay, but perfectly gentle, & his colour bay. If I rightly recollect the roan horse you formerly rode, this is his equal if not his superior. I gave 81£ this currency for him, have been at some expence, in sending for, & keeping him, & suppose he stands me about $300 for which sum you may have him; before I was authorized to sell him a gentleman from S. Carolina who called at my house offered me $400 for him I have rode him but a very small distance never more (perhaps) than half a mile on a good road, that I can only say he trotted & galloped that distance, extreamly well, all who see him are delighted with the horse, & suppose he would answer well your purpose, any derections that you think proper to give shall be attended to by
Dear Sir Yr Hble Sevt

John Hoomes

